UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTOPHER A. HENRY,

Plaintiff,
17-CV-5683 (NSR)
-against-
GREGORY WECHE, ORDER OF DISMISSAL
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Christopher A. Henry (“Plaintiff”), proceeding pro se, commenced this action
pursuant to 42 U.S.C. § 1983 on July 26, 2017, alleging violations of his constitutional rights by
Defendant Gregory Weche (“Defendant”). (ECF No. 1). On February 4, 2020, the Court issued
an Order to Show Cause directing Plaintiff to show cause in writing on or before March 2, 2020,
why this action should not be dismissed without prejudice for want of prosecution pursuant to
Federal Rule of Civil Procedure 41(b). (ECF No. 13.) In the Order to Show Cause, the Court
delineated Plaintiff's failure to take any steps to prosecute this action for nearly two years. To
date, Plaintiff has failed to communicate with the Court or otherwise respond to the Order to
Show Cause.

Accordingly, due to Plaintiff's failure to prosecute this action, the action is dismissed
without prejudice pursuant to Federal Rule of Civil Procedure 41(b). The Clerk of the Court is
respectfully directed to terminate this action. The Clerk of the Court is further directed to serve a

copy of this Order on Plaintiff at the address listed on the docket and file proof of service on the

docket.

 

 
This constitutes the Order of the Court.

SO ORDERED.
Dated: March |3, 2020 aa
White Plains, New York L KEY

 

NELSON S. ROMAN

 
